OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                            AUSTIN




Hon. Truett   Barber
District Attorney
Colorado,   Texas
Dear s1r:
                    0piclon So. o-
                    Ret Salaries or
                        la oowlttee

            Your request
are
are herein stated has
    herein stated has

            We re8tate
               re8tate yo




                                      taaicmsrs
                                             WaAtat
                                       or July) thdr
                                       sslblo to rriae
                                       i!aeathan January

                     It be perml8sible for the opm.
                     preolnats 2 and 3 to put in tbai.~
                    &iyS per L%OAth Wld thQ OwrmiS~OA-
                   not 1 an8 4 to put in thalr time
                   ye per month?
            Article 2380, 8. C. 8., made in part am follows:
          * ....Ia oounties having aasassed rcrlua-
     tion or Lam thanlour Uillioa Fire PIundr~d
     Thousand Dollars (#4,SCO,OOO)eaoh aori@iia~lon-
     er shall reoeive Salvo Dollara ($5) per day ror
                                                             191




      saah day served as oomissioncr, and a like
      amxnt when aotlnq a@ ex-olfIcIoroad super-
      IntentlentIn El0 Ccmalssionsr~sFreclnot,
      provldlng In no evsut shall his total.armpsn-
      satlon exoeod Wine lWa6r8d Oollars ($900) In
      any one year...."
           The above quoted s?+tu+ sp4~ffIoa~~~pr~l$eil
 that thtbsalary for each oanrnisslonerIu counties having
 assesasd valuation OS lass than $4~500,000.00ehall be
 $5.00 per bay for eaah day 8erved 68,ocxmnlsaloner,and
 a 1Ike amouut when asting as 8x-offioioroad su erinten-
 dent In hia comissIoner~s preelnot, providing % no
 event shall hi8 total ompensatlon sxoeed $900.00 in any
 Oae year.
             In view o? the foregolag etatutswe think that
  your questL-rm oan be answered together. Therefore, fou
  are wepeattully advised that it Iu tha opinion of this
  departmat that the oaaDlrissiouar6am not pswftted to
  agree as to hem many days eaoh month they shall turu in
  to tha oommlsslonant court for thI6 Work and that sush
~.oomml5slonew cm6 only mitiea to the salary a8 p~wlded
  by the statute.
             TrustLug that the fore&ug   aasweru .$%uriaqulw,
 we Nmlaln
                                  Very truly yours
                             ATTOR?3EYOX?JJfRY~%'SX.i@
                             BY   tcLtf&OA.
                                         Ardell;f;;lMT

 AT:AW

      APPRwg+


      ATTORNEY G$&%RA; 0~ TEXAS